Order entered June 5, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01494-CV

           VIRGINIA ROE HINTON F/K/A VIRGINIA ROE BURNS, Appellant

                                                 V.

                               DENIS LYONS BURNS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-51720-2012

                                             ORDER
       We GRANT appellant’s May 31, 2013 unopposed motion for an extension of time to file

a reply brief. Appellant shall file her reply brief on or before July 18, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE